  


 HR 4360 ENR: To designate the facility of the United States Forest Service for the Grandfather Ranger District located at 109 Lawing Drive in Nebo, North Carolina, as the “Jason Crisp Forest Service Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4360 
 
AN ACT 
To designate the facility of the United States Forest Service for the Grandfather Ranger District located at 109 Lawing Drive in Nebo, North Carolina, as the Jason Crisp Forest Service Building. 
 
 
1.Designation of Jason Crisp Forest Service Building, Nebo, North Carolina 
(a)DesignationThe facility of the Grandfather Ranger District of the United States Forest Service located at 109 Lawing Drive in Nebo, North Carolina, shall be known and designated as the Jason Crisp Forest Service Building.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jason Crisp Forest Service Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
